Citation Nr: 0735828	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back condition.

2.  Entitlement to service connection for a mental condition.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The appellant served on active duty for training from January 
16 to January 30, 1979.  Service personnel records reflect he 
was discharged from the Texas Army National Guard in June 
1979 with eight months' service. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 2004 and 
November 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas in which service 
connection for a back condition and mental condition was 
denied.

The appellant and his representative submitted additional 
statements and evidence following the last statements of the 
case (SOCs) for both issues, with the required waiver of 
initial review by the agency of original jurisdiction.  
38 C.F.R. § 19.37, 20.1304.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the currently diagnosed facet degenerative joint disease at 
L5-S1 is etiologically related to the appellant's active duty 
for training.  

2.  A preponderance of the evidence is against a finding that 
the currently diagnosed psychiatric disorders are 
etiologically related to the appellant's active duty for 
training.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a mental 
condition have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2003 and June 2005.  While the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection,  no new disability rating or effective 
date for award of benefits will be assigned as the claims for 
service connection were denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

An additional, post-adjudication, letter providing notice of 
the laws regarding degrees of disability and effective dates 
for any grant of service connection was sent to the appellant 
in March 2006.  The appellant has not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained available service medical records, assisted 
the appellant in obtaining evidence, including private 
medical records and records from the Social Security 
Administration (SSA), and afforded the appellant the 
opportunity to give testimony before the Board, which he 
declined.  He did, however, testify before a local hearing 
officer at the RO in August 2004.

Absent any evidence of any in-service complaints, diagnoses, 
or treatment for a mental disorder; absent any evidence of 
in-service complaints, diagnoses, or treatment for a lower 
back disorder; absent any evidence of a current cervical 
disorder; and, in view of SSA's determination that a mental 
disorder was not shown prior to 1981, there is no necessity 
for a VA examination with respect to either of the claimed 
conditions.

It is noted that the appellant's service personnel and 
medical records were obtained from the Adjutant General of 
the Texas Army National Guard.  These records include the 
appellant's report of medical history and examination at 
entrance into service, treatment records during his period of 
active duty for training, and his separation documents.  A 
report of examination at discharge is not of record, which is 
not unusual in a case such as this where the veteran received 
an honorable discharge after a criminal investigation of 
suspected fraudulent entry into service, which the veteran 
acknowledged in a sworn written statement.  The RO requested 
additional records from the National Personnel Records Center 
(NPRC) on several occasions and ultimately received a 
negative reply.  NPRC certified that it has conducted an 
extensive search for the records and determined that they 
either do not exist or are not at NPRC and that further 
efforts to find them will be futile.  Given the records have 
been obtained from the custodian of the state's National 
Guard records, and the circumstances of the veteran's 
discharge, the Board concludes that there are no further 
records.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
appellant's claims file, and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis or a psychoses to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service medical and personnel records show that the appellant 
was on active duty for training only from January 1 to 
January 16, 1979.  The record shows no other periods of 
active duty or active duty for training, and the appellant 
does not allege any.

Back Condition

Service medical records show that the appellant was treated 
during his period of active duty for training for a neck 
injury following a fall on the ice.  He was observed to 
manifest tenderness of his cervical muscle, and the examiner 
assessed muscle strain.  There are no further records of any 
back problems.  

Thereafter, the first evidence of a back disability is the 
2003 private medical entry that shows radiological findings 
of facet degenerative joint disease at L5-S1.  This is many 
years following the appellant's termination from active duty 
for training in January 1979.  Moreover, the site of these 
radiological findings, L5-S1, is in the lower back, which is 
in the area of the lumbar spine, not the cervical spine or 
neck.  The inservice injury was described as being to the 
appellant's neck.

There is absolutely no medical evidence of a current cervical 
spine disability.  In a sworn statement, the veteran 
indicates he injured his neck in an automobile accident prior 
to entry on active service.   There is no medical record of 
such injury.  The record does show treatment for a neck 
condition; however, that entry relates that the appellant 
injured his neck in a motor vehicle accident in which he was 
hit from behind, and is dated in February 1980, more than a 
year following the appellant's discharge from active service.  

Importantly, X-rays taken of the cervical spine at that time 
were normal.  In May 1980, in an examination conducted 
following the post-service February 1980 motor vehicle 
accident, the appellant was found to exhibit no residual 
cervical spine disability.  

In summary, the earliest medical evidence reflecting 
diagnosis of a current back condition is the 2003 clinical 
record showing facet degenerative joint disease at L1-L5-
which is over 24 years following the appellant's end of his 
only period of active duty for training and well-beyond the 
one-year presumptive period.  Such a lapse of time weighs 
heavily against the appellant's claim.  See Maxson v. Gober, 
230 F.3rd  1330, 1333 (Fed. Cir. 2000).  Moreover, there is 
no record of an injury to the appellant's lower back in 
service.  While there is documentation of treatment for a 
cervical spine injury in service, the medical evidence 
reflects no findings of a current cervical spine disability.  
Rather, the record shows that the appellant sustained a post-
service injury to his neck in February 1980 in a motor 
vehicle accident, at which time clinical tests found no 
cervical spine disability.  

There are no other medical findings, documents, or opinions 
establishing that the appellant's currently diagnosed lower 
back condition had its onset during his period of active duty 
for training or within a year following its end, or is 
otherwise the etiological result of a active duty for 
training.

Mental Condition

Service medical records note no complaints of or treatment 
for a psychiatric condition.  
The medical evidence shows that the appellant has been 
diagnosed with various psychiatric conditions including 
personality disorder, schizophrenia, anxiety, and depression.  
According to SSA records dated in 2003, he is currently 
diagnosed with anxiety disorder with paranoia and severe 
depression.  However, the earliest medical evidence 
documenting complaints of and treatment for a mental 
condition is dated in 1981, following an April 1981 motor 
vehicle accident, and establishes diagnoses of schizoid 
personality disorder and borderline personality disorder with 
schizoid and projective features.  Thereafter, it is not 
until 1983 that the records show he was diagnosed with 
atypical psychoses and schizophrenic illness.  In 1986, he 
was diagnosed with schizophrenia.  Further analyses and 
examinations conducted by SSA to determine the onset of the 
appellant's disability fixed the onset of psychiatric 
disability no earlier than in April 1981.  

A personality disorder is not a disease for compensation 
purposes under VA regulations. 38 C.F.R. §§ 3.303, 4.127.  
The earliest medical evidence that indicates the presence of 
any mental condition is dated in 1981-two years after the 
end of the appellant's only period of active duty for 
training.  Moreover, a diagnosis of psychoses was not made 
until 1983-four years following the end of the appellant's 
only period of active duty for training.

There are no other medical findings, documents, or opinions 
establishing that the appellant's currently diagnosed mental 
condition had its onset during his period of active duty for 
training or within a year following its end, or is otherwise 
the etiological result of a active duty for training.

Summary

The medical evidence does not support a finding that the 
appellant's diagnosed facet degenerative joint disease at L5-
S1 or anxiety disorder with paranoia and depression is the 
etiological result of his period of active duty for training, 
or that either a back condition or mental condition had its 
onset within a year following the end of the appellant's 
active duty for training, or is otherwise the result of the 
appellant's active duty for training.

Where as here, the determinative issue involves a medical 
opinion of etiology, competent medical evidence is required 
to support the claim. The appellant, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
etiology; consequently his statements and testimony to the 
extent he has a back condition and a mental condition that 
are the etiological result of his period of active duty for 
training cannot constitute medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claims for 
service connection for a back condition and a mental 
condition.  There is no doubt to be resolved, and service 
connection for a back condition and a mental condition is not 
warranted.


ORDER

Service connection for a back condition is denied.

Service connection for a mental condition is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


